DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 12, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2022.
Applicant’s election without traverse of claims 1-10 and 13-15 in the reply filed on September 21, 2022 is acknowledged.

Status of Claims
This office action is in response to the response to restriction requirement filed September 21, 2022 for patent application 16/585,544, originally filed on September 27, 2019. Claims 1-17 remain pending. Of the pending claims, claims 11, 12, 16, and 17 are withdrawn from consideration. Claims 1-10 and 13-15 will be examined in this office action.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on September 24, 2021 (two IDS were filed on this date), April 20, 2022, and September 21, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Priority
This application claims foreign priority of GB1816034.1, filed October 1, 2018.
Certified copies of papers required by 37 CFR 1.55 have not been received.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “A kit of parts configured for assembly into… an injection device of claim 11.” Claim 11 has been withdrawn and thus lacks antecedent basis. Therefore, claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Baker1 et al. (hereinafter “Baker1,” US 2017/0148354) in view of Baker1 et al. (hereinafter “Baker2,” US 2017/0069230).
Regarding claim 1, and substantially similar limitations in claim 14, Baker1 discloses an injection device trainer for training a user to use an injection device (Baker1 Abstract, “a resettable shield-activated injection training device is provided”), the injection device trainer comprising: 
a body portion (see Baker1 FIGS. 1A and 1B, and [0037], “The device 100 includes an outer housing 12”); 
…
a shield positioned towards a distal end of the body portion, the shield moveable between: an initial position; an extended position that is more distal relative to the body portion than the initial position (see Baker1 FIGS. 1A and 1B, showing proximal end 12a, distal end 12b, and shield 28; also Baker1 [0038], “In the fired position shown in FIGS. 1A-1B, a safety shield 28 is shown in an extended, locked position”); and 
a connector that connects the actuator to the shield such that movement of the actuator from the distal position towards the proximal position pulls the shield from the extended position to the initial position (Baker1 [0052], “resetting the device may include insertion of a portion of a reset cap 34 including a reset rod into the distal end of the device, providing an axial force to the plunger, to move the plunger toward the proximal end of the device, to release the safety shield from a locked position to an unlocked position and reset the plunger to a pre-fired position.”).
Baker1 does not explicitly teach an actuator positioned towards a proximal end of the body portion, the actuator moveable from a proximal position to a distal position.
However, Baker2 discloses an actuator positioned towards a proximal end of the body portion, the actuator moveable from a proximal position to a distal position (Baker2 [0045], “Retraction of the safety shield 36 causes the outer housing 37 to move in a proximal direction relative to the inner housing 38, such that flexible prongs 40 at a proximal end of the inner housing 38 are biased inward, allowing the actuation member 14 to be unlocked and allowing actuation of the device 10 upon movement of the actuation member 14 in a distal direction following an application of force on the actuation member 14.”).
Baker2 is analogous to Baker1, as both are drawn to the art of injection device trainers. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Baker1, to include an actuator positioned towards a proximal end of the body portion, the actuator moveable from a proximal position to a distal position, as taught by Baker2, since applying the known technique of an actuator to the known injection device trainer ready for improvement would yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, Baker1 in view of Baker2 discloses that the connector resists the shield from moving distally away from the initial position when the actuator is in the proximal position (Baker1 [0052], “By pressing the safety shield against the target area with sufficient force, the safety shield is retracted inot the device, and the device is actuated. The plunger moves to the distal end of the device to simulate an injection.”).
Regarding claim 3, Baker1 in view of Baker2 discloses that the shield is moveable to a retracted position that is more proximal relative to the body portion than the initial position (Baker1 [0033], “Movement of the unlocked shield toward the proximal end of the outer housing causes the plunger to move toward the distal end of the housing to fire the device.”).
Regarding claim 4, Baker1 in view of Baker2 discloses that the connector is configured to allow the shield to move towards the retracted position when the actuator is in the proximal position (Baker1 [0033], “Movement of the unlocked shield toward the proximal end of the outer housing causes the plunger to move toward the distal end of the housing to fire the device.”).
Regarding claim 5, Baker1 in view of Baker2 discloses that the connector is configured to allow the shield to move distally towards the extended position when the actuator moves towards the distal position (Baker1 [0034], “the safety shield locking tab interacts with the safety shield, to lock the safety shield in an extended position. When the safety shield is in an extended, locked position, the distal plunger rail portion and/or the proximal plunger rail portion is aligned with the plunger rail interface of the reset component, such that movement of the plunger toward the proximal end of the device is prevented.”).
Regarding claim 6, Baker1 in view of Baker2 discloses that the connector comprises an actuator interface that is configured to abut with a portion of the actuator to resist the shield from moving distally away from the initial position when the actuator is in the proximal position (Baker1 [0051], “The embodiment includes an outer housing 17, a safety shield 28, and a safety shield locking tab 42 which may abut the safety shield 28 in a non-limiting embodiment, to lock the safety shield 28 in an extended position after use of the device.”).
Regarding claim 7, Baker1 in view of Baker2 discloses that the actuator interface abuts with a surface of the actuator that faces the proximal direction (Baker1 [0051], “The embodiment includes an outer housing 17, a safety shield 28, and a safety shield locking tab 42 which may abut the safety shield 28 in a non-limiting embodiment, to lock the safety shield 28 in an extended position after use of the device.”).
Regarding claim 8, Baker1 in view of Baker2 discloses that the connector comprises a shield interface arranged to abut with a portion of the shield to resist the shield from moving distally away from the initial position when the actuator is in the proximal position (Baker1 [0051], “The embodiment includes an outer housing 17, a safety shield 28, and a safety shield locking tab 42 which may abut the safety shield 28 in a non-limiting embodiment, to lock the safety shield 28 in an extended position after use of the device.”).
Regarding claim 9, Baker1 in view of Baker2 discloses that the shield interface is configured to abut with a surface of the shield that faces the distal direction (Baker1 [0051], “The embodiment includes an outer housing 17, a safety shield 28, and a safety shield locking tab 42 which may abut the safety shield 28 in a non-limiting embodiment, to lock the safety shield 28 in an extended position after use of the device.”).
Regarding claim 10, and substantially similar limitations in claim 15, Baker1 in view of Baker2 discloses that: the actuator is coupled with a rotor, such that movement of actuator from the proximal position to the distal position causes the rotor to rotate; and the injection device trainer further comprises a damping element coupled or coupleable to the rotor in order to damp the rotation of the rotor (Baker1 [0053], “the outer housing may include two or more components that may be rotatable relative to one another as described herein. By rotation of one or more of the rotatable components of the outer housing, the safety shield may be unlocked. The rotation of the outer housing component(s) may rotate the safety shield locking tab to release it from its interaction with the safety shield, such that the safety shield may be unlocked.”).
Regarding claim 13, Baker1 in view of Baker2 discloses a kit of parts configured for assembly into an injection device trainer of claim 1 or an injection device of claim 11 (see Baker1 Fig. 4b, showing exploded view of components of the injection device trainer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bendek et al. (US 2016/0335920) Injector training device
Baker et al. (US 2021/0268198) Resettable lateral actuation member-activated autoinjector training device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715            

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715